Filed 5/30/13 P. v. Mayo CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E057858

v.                                                                       (Super.Ct.No. FBA1200727)

HOWARD MAYO,                                                             OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Victor R. Stull,

Judge. Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                                INTRODUCTION




                                                             1
       On December 17, 2012, a felony complaint charged defendant and appellant

Howard Mayo with petty theft having suffered three prior convictions in violation of

Penal Code sections 666, subdivision (a), and 484, subdivision (a) (count 1), and second

degree commercial burglary in violation of Penal Code section 459 (count 2). The

complaint also alleged four prison priors under Penal Code section 667.5, subdivision (b).

       On December 26, 2012, defendant pled guilty to count 2, second degree

commercial burglary. The plea agreement provided that defendant would waive a

probation report, be immediately sentenced, and receive a stipulated term of three years

in county prison, to run concurrent with any other pending matters. The balance of the

complaint was to be dismissed, including the four prison priors.

       Immediately after defendant’s plea, the trial court sentenced defendant to county

prison for the term of three years, to run concurrent with any other sentence. The trial

court also dismissed count 1 and the four priors were stricken. The trial court gave

defendant credit for 14 days of actual custody plus 14 days of section 4019 conduct

credits, for a total of 28 days. The trial court ordered defendant to pay a restitution fine

of $264 and a revocation fine of $264, which was stayed. The trial court also ordered

defendant to pay a court operations assessment fee of $70.

       Defendant filed a timely notice of appeal on January 10, 2013. The trial court

granted defendant’s request for a certificate of probable cause.

                                STATEMENT OF FACTS



                                              2
       Since defendant pled guilty, the statement of facts is taken from the Barstow

Police Department’s reports.

       On December 13, 2012, officers of the Barstow Police Department were conducting

a search for a vehicle that had been reported stolen in the area of the 1300 block of Barstow

Road. Officers entered the alleyway behind 1391 Barstow Road. They observed a Black

male, later identified as defendant, wearing a bulging jean jacket, walking out from the

back of some commercial establishments. When defendant looked in the direction of the

officers, he immediately turned and ran southbound. Officers gave chase, caught up with

defendant, and ordered him to stop. When Officer Cardenas was approaching defendant,

the officer saw defendant attempting to hide several items. These items consisted of

dominoes, DVD movies, coffee, candy, and dish soap. Following a brief conversation,

defendant admitted that he had taken the items from a nearby dollar store.

       Officers contacted the manager of the dollar store. She identified defendant as

someone who regularly caused problems inside the store. The manager also identified the

stolen items as being from the store. The total value of the items was $52.78. Defendant

admitted to Officer Cardenas that he intended to steal the items when he entered the store.

                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of



                                             3
the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               McKINSTER
                                                                                       P. J.

We concur:



RAMIREZ
                        P. J.



CODRINGTON
                           J.




                                             4